836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone Victor HARDIN, Plaintiff-Appellant,v.Dennis STRAUB, Defendant-Appellee.
No. 87-1538.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1987.

ORDER
Before WELLFORD, DAVID A. NELSON and BOGGS, Circuit Judges.


1
This pro se Michigan state prisoner appeals the district court's dismissal of his civil rights action, filed pursuant to 42 U.S.C. Section 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34.


2
Plaintiff alleged he was denied his fifth, eighth, and fourteenth amendment rights when he was placed in solitary confinement in 1980 and 1981 while incarcerated at the State Prison of Southern Michigan.  The district court concluded that the suit was time-barred and dismissed it pursuant to 28 U.S.C. Section 1915(d).


3
Upon examination of the record, we conclude that the district court was correct in finding plaintiff's claim barred by Michigan's statute of limitations.  M.S.A. 27A.5805(8) limits the time in which personal injury actions may be brought to three years.  This statute governs constitutional claims under section 1983 as well.    Wilson v. Garcia, 471 U.S. 261, 276 (1985).  Plaintiff filed an action on December 29, 1986 for injuries alleged to have occurred in 1980 and 1981.  This late filing puts plaintiff's claim outside the terms of the Michigan statute, and the three year period may not be tolled in prisoner section 1983 claims.  Higley v. Michigan Department of Corrections, No. 86-1688 (6th Cir., December 15, 1987).


4
The district court correctly dismissed plaintiff's claim, and therefore we AFFIRM the decision of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.